



Exhibit 10.4


Cornerstone OnDemand Commission Plan
 
EMPLOYEE NAME:
Vincent Belliveau
TYPE:
Team
EMPLOYEE TITLE:
Executive Vice President & General Manager EMEA
DIVISION:
EMEA
EFFECTIVE DATE:
1/1/2018
TERM:
Effective Date through 31 Dec 2018

 
The following sets forth the terms and conditions of your commission plan (the
“Plan”). The Plan does not automatically renew at the end of the Term, and is
only valid for the Term, unless it is revised by Cornerstone during the Term.
Cornerstone’s Board of Directors (or its authorized committee or delegate)
and/or Cornerstone’s CEO may amend, modify, alter, suspend, or terminate the
Plan at any time and in their sole discretion. The Plan may only be modified
with the prior written approval of Cornerstone’s CEO. All calculations and
determinations with respect to the Plan shall be made by Cornerstone in its sole
discretion, and shall be final. Cornerstone reserves the right to change at any
time the products, services, customers, territories, accounts, commissions or
bonuses assigned to you.
 
1)
Definitions.

a)
Portfolio” means the territory and/or accounts assigned to you by your manager.

b)
“SKU” means an approved product or service offered for sale by Cornerstone.

c)
“Sale” means a written agreement, amendment, addendum, and/or statement of work
with approved pricing between Cornerstone and a customer/distributor in your
Portfolio for a SKU, duly executed on behalf of Cornerstone by its CEO or an
authorized designee. For clarity, each SKU sale shall be deemed a separate Sale.

d)
“Approved Sale” means a Sale that occurs during the Term.

e)
“Prior Sale” means a Sale that occurred prior to the Term and is being renewed
by an Approved Sale.

f)
“Costs” means amounts owed by Cornerstone to third parties directly resulting
from the sale of software and/or services (i.e., referral fees, content fees,
etc.).

g)
“Revenue” means the total fee(s) contractually committed in a Sale (i.e., across
all years) at the time of its execution, less Costs (except in cases where
Cornerstone at its discretion has waived the discount for Costs).

h)
“Content Revenue” means, for a given Approved Sale, fifty percent (50%) of total
eLearning course and/or related content fee(s) contractually committed in the
Approved Sale at the time of its execution. Notwithstanding the foregoing, if
the duration of the Approved Sale is one (1) year or longer, Content Revenue
will be calculated as fifty percent (50%) of total eLearning course and/or
related content fee(s) contractually committed in the Approved Sale at the time
of its execution, divided by the number of days in the Approved Sale, multiplied
by three hundred sixty-five (365).

i)
“Recurring” means Revenue, excluding Content Revenue, invoiced on a recurring
basis during the applicable Sale, whether or not the exact same amount is
invoiced for each period (i.e., a “ramping” deal).

j)
“One-Time” means Revenue, excluding Content Revenue, invoiced on a non-recurring
basis that Cornerstone determines is eligible for Commissions. Refer to Sales
Wiki for a list of all SKUs eligible for One-Time Revenue Commissions.

k)
“Annual Recurring Revenue” or “ARR” means, for a Sale with a duration of: (A)
one (1) year or longer, total Recurring Revenue, divided by the number of days
in the Sale, multiplied by three hundred sixty-five (365); (B) shorter than one
(1) year, total Recurring Revenue.

l)
“Year” means each 12-month period of an Approved Sale, with Year 1 beginning on
the Approved Sale start date.

m)
“Co-Terminous” means an Approved Sale set to co-terminate with another Sale.

n)
“Equivalent Full-Year Value” means, for an Approved Sale of less than one (1)
year, the annualized value of Recurring Revenue.

o)
“Baseline” means, for a Prior Sale, the greater of its: (i) ARR; or (ii) total
Recurring Revenue in the last full Year of the Prior Sale.

p)
“Incremental” means incremental ARR of an Approved Sale in excess of the
aggregate Baseline of all Prior Sales, if any.

q)
“Quota” means the combined Incremental ARR and Content Revenue value set forth
in Section 3.

r)
“Commission” means incentive compensation relating to procurement of an Approved
Sale, calculated as a percentage of applicable Revenue.

2)
Earned Commissions

Commissions and bonuses are deemed to be earned (“Earned Commissions/Bonuses”)
for a given Year of an Approved Sale when all of the following conditions have
been satisfied:
a)
There is a valid Approved Sale in place including the Revenue upon which the
Commission/bonus is based.

b)
The Year to which the underlying Revenue is attributable has begun.

c)
There are no terms or conditions in the Approved Sale which might adversely
affect Cornerstone’s ability to recognize revenue (this condition may be waived
by Cornerstone in writing on a case-by-case basis).

d)
You (or, in the case of a manager, your team) were/was primarily responsible for
procuring the Approved Sale.

e)
You are employed by Cornerstone on the applicable Payment Date (defined below).
    








--------------------------------------------------------------------------------





3)
Quota:

Quota: $27,000,000


4)
Commission Rates.

a)
Regular Commission Rates. Regular Commissions for the following Revenue types
are as follows:



i)
Incremental Recurring, Baseline, Content:



If the initial term of the Approved Contract is:
Your Commission for:
Year 1
Year 2
Year 3
Incremental
Baseline
Content
Incremental
Baseline
Content
Incremental
Baseline
2 + years
1.25%
0.31%
1.25%
0.62%
0.19%
0.25%
0.37%
0.06%
1-2 years
1.25%
0.19%
0.31%
0.51%
0.06%
 
      
 
1 year or less
1.25%
0.06%
0.31%
   
 
 
 
 





b)
Accelerated Commission Rates.

 
When Quota achievement reaches:
Commissions on Incremental
Revenue exceeding the applicable Quota threshold shall be paid according to the
following, mutually exclusive accelerated rates (applies only to Year 1
Commissions):
100%
1.87%
125%
2.18%

 


5)Bonus.
If you achieve the following Quota milestone by the following date:
You will be eligible for a bonus of:
$4,044,000 by March 31, 2018
€ 5,000.00
$9,800,000 by June 30, 2018
€ 5,000.00
$16,826,000 by September 30, 2018
€ 5,000.00
$27,000,000 by December 31, 2018
€ 5,000.00






--------------------------------------------------------------------------------







6)
Payment of Commissions and Bonus.

a)Cornerstone will pay Earned Commissions with the first payroll of the second
calendar month following the month in which the applicable Year begins (the
“Commission Payment Date”) (e.g., Approved Contract X is executed on January 11.
The first Commission Payment Date would be in March). Notwithstanding the
Payment Date, Cornerstone reserves the right to delay the Commission Payment
Date in case of delayed or extended billing terms.
b)Cornerstone will pay Earned Bonuses with the first payroll of the second
calendar month following the month in which the applicable Quota milestone was
achieved (the “Bonus Payment Date”).
c)To the extent permitted by applicable law, Cornerstone may recover Commission
and Bonus amounts paid to you (each an “Overpayment”)
if:
iThe Revenue upon which the applicable Commission or Bonus is based is no longer
contractually committed to Cornerstone (e.g., the underlying Approved Contract
has been cancelled, etc.).
iiThe applicable Commission or Bonus amount was paid to you in error.
d)To the extent permitted by applicable law, Overpayments may be used to offset
future Earned Commissions, Earned Bonuses, wages, expense reimbursements,
accrued vacation, or any other liability Cornerstone may incur to you.
7)
Termination of Your Employment.

a)
If you are an at-will employee, nothing contained in this document in any way
changes or limits the “at-will” nature of the employment relationship between
Cornerstone and you.

b)
In the event that your employment with Cornerstone terminates, you will only be
paid for Earned Commissions/Bonuses earned on or prior to the date of your
termination or transfer.

8)
Miscellaneous.

a)
Nothing in this document obligates Cornerstone to enter into any Approved
Contracts or other agreements with any customer or otherwise.

b)
You are expected to follow the official Cornerstone pricing guidelines, which
are subject to change from time to time at Cornerstone's sole discretion.

c)
The Plan supersedes and replaces any all prior commission and bonus plans, as
well as any prior written or verbal discussions, agreements or understandings
with respect to the bonuses, commissions and similar items of compensation for
sales made during the Term.

d)
In the event that any provision or any portion of any provision hereof becomes
or is declared by a court or administrative agency of competent jurisdiction to
be illegal, unenforceable, or void, this Plan shall continue in full force and
effect without said provision or portion of provision.

e)
The law governing the Plan, as well as venue for any action, shall be the state
where the employee is employed.

f)
Notwithstanding anything to the contrary herein, all calculations regarding
Quota, Revenue and Commissions are subject at all times to applicable conflict,
teaming, and referral rules, which shall be made available to you online (link
to be provided).



CORNERSTONE


By:    /s/ Jeff Lautenbach
Name:    Jeff Lautenbach
Date:    June 5, 2018


Agreed and accepted:


By:    /s/ Vincent Belliveau
Name:    Vincent Belliveau
Date:    June 10, 2018



